Citation Nr: 0600183	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-42 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, F.C., L.C., C.S. and S.B.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  He died in November 1984.  The appellant is his widow.

In December 2002, the RO informed the appellant that it was 
denying entitlement to DIC based on service connection for 
the cause of the veteran's death.  See 38 U.S.C.A. § 1310.  
In January 2003, the appellant filed a notice of disagreement 
(NOD) with respect to that decision.  Subsequently, however, 
she and her representative clarified that they were seeking 
DIC, not on the basis that the veteran's death was service 
connected, but rather under the provisions of 38 U.S.C.A. 
§ 1151.  Accordingly, in July 2003, she formally withdrew her 
NOD as to the § 1310 issue.  38 C.F.R. § 20.204.

That same month, the RO denied the appellant's claim for DIC 
under the provisions of 38 U.S.C.A. § 1151.  She filed an NOD 
as to that decision in January 2004, and the RO furnished her 
a statement of the case (SOC) in October 2004.  Later in 
October 2004, she perfected her appeal to the Board of 
Veterans' Appeals (Board) by filing a substantive appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Consequently, 
the § 1151 issue is properly before the Board.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant maintains that the veteran underwent gall 
bladder surgery at the VA Medical Center (VAMC) in Des 
Moines, Iowa, in the fall of 1984.  She says that a bowel 
obstruction was noted at the time of the surgery, but was not 
corrected.  She says that his bowel burst a short time later, 
that he developed sepsis as a result, and that he died at the 
VAMC after a prolonged period of intensive care.  She seeks 
DIC under the provisions of 38 U.S.C.A. § 1151.

The current version of 38 U.S.C.A. § 1151 (applicable to 
claims received by VA on or after October 1, 1997; see 
VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (June 8, 1998)) 
provides, in pertinent part, that DIC may be awarded for the 
death of a veteran if the death was not the result of the 
veteran's willful misconduct; if the death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, 
either by a VA employee or in a VA facility as defined in 
38 U.S.C.A. § 1701(3)(A); and if the proximate cause of the 
death was (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate her claim, to 
include relevant records from Federal sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2005).  If medical records that were once in VA custody 
cannot be located, VA has a heightened duty to assist the 
claimant in developing evidence in support of her claim, to 
include searching for records from alternate sources.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005) (citations omitted).

In the present case, the RO has been unable to locate the 
records of the veteran's terminal hospitalization at the VAMC 
in Des Moines.  Notably, however, it appears that only one 
attempt may have been made to conduct a search for those 
records at the Federal Records Center.  Further, during a 
hearing held in March 2005, the appellant identified Dr. 
D.S.-the VA physician who signed the veteran's death 
certificate-as one of the physicians who was involved in the 
veteran's care at the Des Moines VAMC.  She specifically 
indicated that Dr. D.S. was familiar with the fact that a 
bowel obstruction was discovered, and not corrected, during 
gall bladder surgery performed at that facility.  Under the 
circumstances, given VA's heightened duty in this case, the 
Board finds that another attempt should be made to obtain 
records from the Federal Records Center.  Alternatively, if 
that attempt is unsuccessful, the Board finds that efforts 
should be made to locate Dr. D.S. for purposes of obtaining 
any relevant records or other information he might have in 
his possession. 

In August 2004, VA promulgated final regulations to implement 
the current version of 38 U.S.C. § 1151.  See Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (now codified at 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363).  On remand, the RO will have an 
opportunity to consider and apply these new provisions.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Request the Federal Records Center (FRC) 
to conduct another search for records of the 
veteran's terminal hospitalization at the 
VAMC in Des Moines, Iowa, from August to 
November 1984.  If the records cannot be 
found, ask the FRC to indicate that fact in 
writing.  The response received, and any 
evidence obtained, should be associated with 
the claims file.

2.  If efforts to obtain records from the FRC 
are unsuccessful, make efforts to contact Dr. 
D.S., the VA physician who signed the 
veteran's death certificate in 1984.  All 
efforts to locate Dr. D.S. should be fully 
documented in the claims file.  If located, 
ask Dr. D.S. to provide any records he may 
have in his possession that pertain to the 
veteran's terminal hospitalization at the 
VAMC in Des Moines, Iowa, from August to 
November 1984.  Alternatively, if Dr. D.S. 
does not have any such records, ask him to 
provide a written statement as to any 
recollection he might have of the 
circumstances surrounding the veteran's final 
hospitalization, including any recollection 
he might have of a bowel obstruction being 
discovered at the time of gall bladder 
surgery.  The response received, and any 
evidence obtained, should be associated with 
the claims file.

3.  If any of the foregoing efforts to obtain 
evidence are unsuccessful, notify the 
appellant of that fact, following the 
procedures set forth at 38 C.F.R. § 3.159(e).  
Afford her a reasonable opportunity to locate 
and provide the missing evidence.

4.  If competent medical evidence is obtained 
that is sufficient to allow a physician to 
form something more than a purely speculative 
opinion on the matter, arrange to have a 
physician review the claims file and provide 
an opinion as to whether the veteran's death 
can be attributed to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA, or an event not reasonably 
foreseeable.  A complete rationale should be 
provided.

5.  Thereafter, take adjudicatory action on 
the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1151.  In so 
doing, consider and apply the regulations 
implementing the current version of 38 U.S.C. 
§ 1151.  If the benefit sought is denied, 
furnish a supplemental SOC (SSOC) to the 
appellant and her representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 3.361.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

